

116 HR 168 IH: Reentry and Reunification Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 168IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Green of Texas introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize the Secretary of Homeland Security to provide lawful permanent resident status to
			 previously removed alien parents and spouses of citizens of the United
			 States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reentry and Reunification Act. 2.Lawful permanent resident status for previously removed spouses and parents of citizens of the United States (a)Eligibility requirements (1)In generalNotwithstanding any other provision of law, the Secretary of Homeland Security shall admit to the United States as an alien admitted for lawful permanent residence an alien who is inadmissible to or deportable from the United States if the alien demonstrates that—
 (A)the alien is the spouse, parent, or guardian of a citizen of the United States; (B) (i)prior to the date of the enactment of this Act, the alien departed the United States pursuant to an order of removal; or
 (ii)as of the date of the enactment of this Act, is subject to an order of removal, or is in removal proceedings;
 (C)the alien has been a person of good moral character (as defined in section 101(f) of the Immigration and Nationality Act (8 U.S.C. 1101(f))) since the date the alien initially entered the United States;
 (D)subject to paragraph (2), the alien— (i)is not inadmissible under paragraph (1), (2), (3), (4), (6)(E), (8), (10)(A), (10)(C), or (10)(D) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a));
 (ii)is not deportable under paragraph (1)(E), (1)(G), (2), (4), (5), or (6) of section 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a));
 (iii)has not ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion; and
 (iv)other than an offense under State or local law for which an essential element was the alien’s immigration status, a minor traffic offense, or a violation of the immigration laws, has not been convicted of—
 (I)any offense under Federal or State law punishable by a maximum term of imprisonment of more than 1 year; or
 (II)any combination of offenses under Federal or State law, for which the alien was imprisoned for a total of more than 1 year in the aggregate; and
 (E)in the case of an alien described in subparagraph (B)(ii), the alien has been continuously physically present in the United States since the date that is 4 years before the date of the enactment of this Act.
 (2)WaiverWith respect to any benefit under this Act, the Secretary of Homeland Security may waive subclauses (I) and (II) of paragraph (1)(D)(iv), the ground of inadmissibility under paragraph (1),(4), or (6)(E) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)), and the ground of deportability under paragraph (1) of section 237(a) of that Act (8 U.S.C. 1227(a)), for humanitarian purposes or family unity or when it is otherwise in the public interest.
 (b)Application periodAn alien seeking status under this Act may file an application during the period beginning on the date of the enactment of this Act and ending on the date that is 3 years after such date.
			(c)Determination of continuous presence
 (1)Termination of continuous periodAny period of continuous physical presence in the United States of an alien described in subsection (a)(1)(B)(ii) who applies for status under this section shall not terminate when the alien is served a notice to appear under section 239(a) of the Immigration and Nationality Act (8 U.S.C. 1229(a)).
				(2)Treatment of certain breaks in presence
 (A)In generalExcept as provided in subparagraphs (B) and (C), an alien shall be considered to have failed to maintain continuous physical presence in the United States under subsection (a)(1)(E) if the alien has departed from the United States for any period exceeding 90 days or for any periods, in the aggregate, exceeding 180 days.
 (B)Extensions for extenuating circumstancesThe Secretary may extend the time periods described in subparagraph (A) for an alien who demonstrates that the failure to timely return to the United States was due to extenuating circumstances beyond the alien’s control, including the serious illness of the alien, or death or serious illness of a parent, grandparent, sibling, or child of the alien.
 (C)Travel authorized by the secretaryAny period of travel outside of the United States by an alien that was authorized by the Secretary may not be counted toward any period of departure from the United States under subparagraph (A).
 (d)Numerical limitationsAn alien admitted to the United States under this section shall not be subject to any numerical limitation under the immigration laws.
 (e)DefinitionsExcept as specifically provided, the terms in this Act have the meanings given those terms in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
			